Citation Nr: 0217450	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
September 1952.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board is taking additional development on the issues of 
entitlement to an increased rating for PTSD and entitlement 
to a total rating based on individual unemployability, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3, 099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's malaria is inactive.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.7, 
4.88b, Diagnostic Code 6304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the January 2002 statement of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and provided ample opportunity to submit information 
and evidence.  Moreover, there is no indication that there 
is any existing, potentially relevant evidence to obtain, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

Based on findings of malaria noted in the service medical 
records, the RO granted the claim of entitlement to service 
connection for malaria in a December 1952 decision.  A 0 
percent rating was assigned, effective September 25, 1952.  
The rating has remained in effect since that time.

In December 1991, VA received an article from the veteran 
concerning malaria.  The veteran pointed out that he was 
suffering from effects such as tension, nervousness, 
depression, insomnia, excessive sweating, and urinary 
frequency.  

On May 26, 2000, VA received the veteran's claim of 
entitlement to an increased rating for malaria. 

A VA medical examination was conducted in June 2000.  The 
examiner noted that the veteran was not malnourished, and 
that his current weight was stable.  Thyroid blood tests 
were normal.  Glucose and cholesterol were normal.  The 
examiner diagnosed status post malaria with no current 
complaints of residuals.  No disease was found.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  
38 U.S.C.A. § 1155 (West 1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 
4, whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is in effect for malaria, rated 0 percent 
disabling under the provisions of 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2002).  This code provision provides a 
rating of 100 percent for malaria as an active disease.  The 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served 
in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 
6304, and note following diagnostic code 6304. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

Here, the most recent VA examination of record shows that no 
disease was found, and that there were no current complaints 
of residuals.  Also, the medical reports of record are 
negative with regard to the treatment of a relapse.  
Therefore, the criteria for a compensable rating in this 
case have not been met, and the appeal is denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an increased (compensable) rating for malaria 
has not been established, and the appeal is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

